Citation Nr: 0309480	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  96-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, Mother, Father and Son


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Cheyenne, Wyoming.  The M&ROC denied entitlement 
to service connection for PTSD.

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in July 1996, a transcript of which has been 
associated with the claims file.

The issue on appeal was originally before the Board in August 
1997 when it was remanded to the M&ROC in order to afford the 
veteran a travel board hearing as requested.  The issue was 
back before the Board in April 1998, when it was remanded 
with instructions to the M&ROC to determine if the veteran 
had submitted new and material evidence to reopen the claim 
of entitlement to service connection for PTSD.  The M&ROC 
subsequently determined that the veteran had, in fact, 
submitted new and material evidence to reopen the claim, but 
after reopening his claim, the M&ROC again denied the claim 
for service connection for PTSD on the merits.

In September 1998 the Board denied entitlement to service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  

In March 2001 the CAVC vacated the Board's September 1998 
decision and remanded the case for consideration of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000). 

The Board notes that based upon the findings recorded in an 
April 2003 VA psychiatric examination report, the inferred 
issue of entitlement to service connection for a psychiatric 
disorder other than PTSD including depression is referred to 
the M&ROC for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The Board's jurisdiction is limited to the prepared 
and certified issue of entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy.

2.  There is competent and credible supporting evidence of an 
inservice stressor upon which to base the diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records evidences the fact that 
there were no complaints of, diagnosis of or treatment for 
any mental disorder.  Review of the service personnel records 
reveals that the veteran was stationed in Vietnam from July 
1968 to July 1969.  His principal duty while stationed in 
Vietnam was reported as mail delivery clerk.  He did not 
receive any awards or decorations denoting participation in 
combat.

A VA general medical examination of the veteran was conducted 
in October 1969.  The clinical evaluation of the psychiatric 
system was normal.

Private treatment records from FH are associated with the 
claims file.  On a treatment note dated in September 1987, a 
diagnosis of depression inadequately treated with a current 
regimen was included.  In October 1987, severe depression was 
diagnosed.

The veteran was hospitalized at a VA facility from August to 
September 1991.  He was admitted for an acute episode of 
depression, anxiety and impulsive suicidal ideation.  It was 
noted that he had served in Vietnam, and he admitted to 
"some residuals feelings from that combat experience."  It 
was also noted that he did not attribute his depression to 
his military experiences alone.  The diagnosis was non-
psychotic first episode major depression.

The veteran was hospitalized again from October to November 
1991.  He was admitted due to a three week history of 
increasing depression, loss of control of anger and 
inappropriate social behavior.  He attributed his loss of 
control to flashbacks caused after viewing a World War II 
movie.  The veteran reported that a scene of carnage in that 
movie reminded him of what he had seen in Vietnam.  The 
pertinent diagnoses were non-psychotic, recurrent major 
depression and Vietnam PTSD.

A VA examination was conducted in December 1991.  It was 
reported that the claims file had been available for the 
examiner's review.  The veteran reported that he had served 
in Vietnam for two years.  He reported that he was initially 
a tank driver and changed to battalion mail clerk.  He 
indicated that while serving in Vietnam, the airbase he was 
stationed at came under attack from rockets and that three or 
four of his friends were killed.  He reported witnessing a 
neighbor from his hometown who was killed instantly when he 
stepped on a land mine approximately 25 feet away.  The 
veteran was not injured from the explosion.

The examiner opined that although the veteran "dates his 
mental health difficulties to his Vietnam experience, they 
have a more depressive case than a marked PTSD appearance."  
The examiner noted that the veteran had some symptoms 
suggestive of PTSD, specifically sleep disturbance, intrusive 
memories of his friend being killed and difficulty looking at 
any Vietnam related movies or books.  His depressive symptoms 
were much more pronounced.  It was reported that he had a 
dysthymic disorder punctuated by periods of major depressive 
episodes.  It was clear to the examiner that his difficulties 
in the legal profession, his explosive personality and the 
death of his wife had "complicated and also precipitated 
[the veteran's] depressive episodes."  The diagnosis was 
dysthymic disorder with recurrent major depressive episodes 
and mild post traumatic stress symptoms.

Of record is a letter from LJR, MD, dated in January 1992.  
The doctor reported that he had never discussed PTSD with the 
veteran.

VA outpatient treatment records were associated with the 
claims file.  The files evidence clinical assessments of and 
treatment for PTSD and major depression.  In February 1992, a 
history of PTSD was noted.

On a treatment record dated in March 1992 the notation is 
made that the veteran's "diagnosis remains post traumatic 
stress disorder."  It was the psychologist's opinion that 
the " condition is temporary and should continue to improve 
to near normal in 2-3 years."  In April 1992, PTSD was 
diagnosed.  No specific stressors or combat experiences were 
reported.  In April 1993, it was noted that the veteran 
continued with overall improvement in his mental condition 
with occasional bouts with depression.  In May 1993, he was 
diagnosed as being moderately depressed.

Private treatment records from RP, MD, are associated with 
the claims files.  A treatment record dated in May 1994 
included diagnoses of depression and anxiety.

On a Medical Certificate dated in August 1994, a diagnosis of 
recurrent depression was reported.  The veteran was again 
diagnosed with depression in September 1994. In December 
1994, he was diagnosed with PTSD and depression.

In February 1995, the M&ROC contacted the he U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
formerly U.S. Army & Joint Services Environmental Support 
Group (ESG) in an attempt to verify the veteran's claimed in-
service stressors.  It was requested that USASCRUR verify the 
death of a fellow enlisted service comrade, DRT, and the 
wounding of DSP a Major, the same day in October or November 
1968.

VA treatment reports dated in April 1995 show the assessment 
was that the veteran continued to have problems with PTSD.  
In May 1995 major depression and questionable PTSD were 
diagnosed.  The diagnosis in June 1995 and August 1995 was 
recurrent major depression.

A VA examination for PTSD was conducted in September 1995.  
It was noted that the veteran's medical records were reviewed 
at the time of the examination.  The veteran reported 
experiencing occasional bad dreams, the content of which he 
could not remember, but he thought they occasionally related 
to Vietnam.  It was the examiner's opinion that the veteran 
clearly has ongoing recurrent bouts of depression.

The examiner noted that while the veteran was dysthymic when 
last seen four years previously, he was at the time of the 
examination, clearly in the throws of a major depressive 
episode, partially in remission.  The examiner also reported 
that he had even less, if any, PTSD related symptomatology at 
the time of the current examination than he did 4 years ago.  
It was the examiner's opinion that he had primarily a 
recurrent mood disorder and not PTSD.  The diagnosis was 
recurrent major depressive disorder, currently in partial 
remission from major depressive episode, rule out bipolar 
disorder or cyclothymic disorder.

In October 1995, USASCRUR responded to the M&ROC's request 
for verification of the veteran's in-service stressors.  
USASCRUR reported that the Morning Reports (MR's) submitted 
in 1968 from Headquarters and Headquarters Company, 1st 
Battalion, 77th Armor verified that the veteran was assigned 
to that unit.  

In addition, the MR's evidenced the fact that on October 25, 
1968, Private First Class DRT, was killed due to a hostile 
mine explosion.  The MR's also listed a Major DSP, as wounded 
in action on the same day.

VA treatment reports dated in December 1995 and March 1996 
show recurrent major depression was diagnosed.

The veteran was afforded a local M&ROC hearing in July 1996.  
He testified that when he returned from Vietnam his 
personality had changed in that he had become intolerant of 
people.  He reported that he was treated poorly when he 
returned from Vietnam.  He was receiving medical treatment 
once per month for his mental disorder.  He reported that his 
military occupational specialty (MOS) was tank gunner.  He 
also took care of the mail and picked up supplies for his 
Battalion.  He described one incident during service when a 
fellow serviceman stepped on a mine and was killed.  A major 
who was standing near was injured.  The veteran had to clean 
up the jeep the deceased man had driven.

The veteran testified that while stationed at Landing Zone 
(LZ) Nancy, he was subjected to frequent rocket attacks.  He 
reported an incident wherein a company formation was rocketed 
which resulted in 3 or 4 deaths.  He stated that he had to 
hold one casualty's head together after the attack.  He 
witnessed the rapes of two 14 year old girls.  He indicated 
that he was shot at while making supply runs.  He thought 
that he had  struck a civilian with his truck.  He claimed 
that he was assigned the MOS of clerk/typist on the day he 
left Vietnam.

A VA psychiatric examination was conducted in September 1996.  
The examiner reviewed the veteran's past treatment records 
and noted that the preponderance of the treatment records 
indicated that he had major depression with anxious features.  
The examiner noted that in the prior 12 months, he could only 
find one reference that even mentioned the concept of PTSD.  

This mention of PTSD was made by what appeared to be a 
general physician who "makes mention of PTSD in his 
assessment without any documentation or supporting data."  
The examiner found that "the veteran's symptomatology 
depicted in his regular treatment notes are typical of a 
person with major depression."

It was the examiner's opinion that the veteran continued to 
present symptoms consistent with a major depressive disorder 
in partial remission.  He also opined that the veteran may 
have a cyclothymic disorder.  The examiner noted that he did 
not elicit a history of stressors which were usually 
associated with PTSD and the veteran had "virtually no 
symptoms exclusively related to PTSD that could not be 
accounted for by recurrent major depression."  The examiner 
did not see indications in the veteran's treatment records 
that substantially supported a diagnosis of PTSD.  The 
examiner noted there was no doubt in his mind that the 
veteran was under functioning in a professional capacity 
secondary to his depression, but he did not see any 
connection with his military service.  The diagnosis was 
major depressive disorder in partial remission.

In October 1997 the veteran, his mother, father and son 
attended a Travel Board hearing in Cheyenne, Wyoming held at 
the M&ROC before the undersigned Veterans Law Judge.  It was 
essentially maintained that the veteran developed PTSD as a 
consequence of stressors in Vietnam.  The hearing transcript 
is on file.  

In April 2003 the veteran underwent a comprehensive VA 
psychiatric examination.  The VA examiner noted having 
reviewed the claims file.  The examiner noted that he 
described activities and experiences while in Vietnam.  The 
examiner noted that further descriptions of the events which 
later gave rise to his depression and PTSD symptomatology 
were amply documented in the claims file.  It was noted that 
he reported having daily flashbacks of Vietnam experiences.

Following a review of the record and examination findings the 
examiner's diagnosis was PTSD.  Also noted was depression.  
The examiner opined that the diagnosis of PTSD complied with 
DSM-IV criteria, and that these criteria were specifically 
linked to the veteran's confirmed service stressors as 
conceded by VA.  


Criteria

General Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).


Specific PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997). 

The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2002).  

The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . . Where . 
. . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:




Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in- service 
stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2002) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which that had held 
that 38 C.F.R. § 3.304(f) did not adequately reflect the law 
of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment was March 7, 1997, the date 
the Cohen decision was issued by the CAVC.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).


When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).
Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).
On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).  Where the law and regulations change 
while a case is pending, the version more favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  During the pendency of the veteran's claim, the United 
States Court of Appeals for the Federal Circuit (CAFC) 
overturned and vacated some parts of the development 
regulations.  See Disabled American Veterans et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  Importantly, any deficiencies which may exist in VA's 
duties to notify and to assist constitute harmless error in 
light of the full grant of benefits as discussed below.   

Service connection

The Board is not directly questioning the diagnosis of PTSD 
in this claim.  However, by law, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  
If the claimed stressor is not combat related, the veteran's 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. 393, 397 (1998); Cohen, 10 Vet. App. at 
147. 

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed inservice stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

The existence of an event alleged as a stressor that results 
in PTSD (though not the adequacy of the alleged event to 
cause PTSD) is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

The CAVC has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. 
§ 3.304(f) (1999), provides: Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD based on verified exposure to 
stressfull events in Vietnam in 1968.  

Service connection for PTSD requires a link between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
veteran has recited specific stressors, which were verified 
by USASCRUR.  There is verification that the veteran was 
stationed with a unit that was present while attacks 
occurred.  The individuals identified by the veteran as 
having been wounded or killed have also been corroborated by 
USASCRUR.

In regard to the verification of PTSD stressors, the CAVC has 
recently held that the fact that a veteran was stationed with 
a unit that was present while attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The CAVC has also held 
that although a noncombat veteran's testimony alone is 
insufficient proof of a stressor, there need not be 
corroboration of every detail.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

In the present case, there is independent evidence, as noted 
by the veteran's unit activity, of exposure to combat action 
in Vietnam during his presence in the subject area.

In light of all of the foregoing evidence, the Board finds 
that the veteran's in-service stressors have been 
sufficiently verified with independent evidence.  Therefore, 
as the medical evidence demonstrates, there is a diagnosis of 
PTSD which has been linked to traumatic experiences during 
his expanded Vietnam tour.  Accordingly, the record supports 
a grant of entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

